DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Verbunt (US 2004/0152303).
Regarding claims 7
Verbunt teaches an electroless copper plating bath (abstract).
Verbunt teaches that typically the pH is between about 10 to about 14 (paragraph 0028). As the pH of Verbunt overlaps the claimed pH range, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Verbunt teaches that formaldehyde is a known reducing agent, but that it is toxic, and teaches the use instead of reducing agents such as hydrazine. As hydrazine is one suggested reducing agent from a short finite list with predictable results, its selection as the reducing agent while simultaneously excluding formaldehyde is obvious.
Verbunt  teaches the use of EDTA as a complexing agent, and teaches that other complexing agents may be used with or in place of EDTA, such as nitrilotriacetic (NTA) acid (paragraph 0029), making the used of NTA obvious.
Further, it would have been prima facie obvious to include NTA with EDTA (i.e. an amine based complexing agent), because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used In re Kerkhoven, 205 U.S.P.Q. 1069.
Regarding claims 9-10
Verbunt teaches that glyoxylic acid (i.e. a mon-carboxylic acid) is used in the plating bath (claim 30). It is noted that Verbunt also teaches that glyoxylic acid is a reducing agent with hydrazine and that mixtures of these reducing agent may be used (paragraph 0026). As such the use of both glyoxylic acid and hydrazine is obvious, because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Verbunt (US 2004/0152303), as applied to claims 7 and 9-10 above, in view of Shibanuma et al. (US 2017/0342566).
Although, Verbunt does not teach the use of the specifically claimed diamine or triamine, Verbunt does teach the use of EDTA and NTA. However, Shibanuma teaches that in electroless plating solutions as a complexing agent that EDTA and NTA are functionally equivalent with ethylenediamine and diethylenetriamine (paragraph 0027). Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Verbunt by including either ethylenediamine or diethylenetriamine as a complexing agent with EDTA and NTA, with a reasonable expectation of success, as suggested by Shibanuma.

Response to Arguments
	Applicants argue against the prior art rejection over Verbunt in view of Chen.
	Applicant’s amendment to the claims is sufficient to overcome the 103 rejection, which has been withdrawn. However, a new rejection has been made using a new secondary reference, making the remaining arguments moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734